EXHIBIT 10.2
Termination Letter








August 28, 2015






Jeckelson Investments Limited
Reg.no: HE 206312
Nauusis, 1, Karapatahis Building, PC 6018
Larmaca, Cyprus
E-mail address: anders.holmstedt@aitellu.com


Mr. Henrik Andreas Leo Ellefsen
Skovbovaengets Sidealle 3
4000 Roskilde
Denmark
E-mail address: henrik@ellefsen.com


Re:           Termination of Agreement


Dear Mssrs. Holmstedt and Ellefsen:
 
Reference is made to that certain Share Exchange and Purchase Agreement dated
February 26, 2015 (“Agreement”) by and among the Stockholders of LXXCOIN
VENTURES LIMITED, a Cyprus limited company formerly known as JECKELSON
INVESTMENTS LIMITED (“Seller”), CRYPTOCORUM, LTD., a Malta holding company
(“CryptoCorum”) and CRYPTOSIGN, INC., a Delaware corporation formerly known as
STRATEGABIZ, INC. (“CryptoSign”).  Any capitalized terms used in this letter but
not defined have the meanings given in the Agreement.
 
Please be advised that CryptoSign hereby terminates the Agreement pursuant to
the terms of Section 10.01(d) and (f) the Agreement as a result of a failure for
the transaction to close within the time set forth in the Agreement.  This
letter serves as notice of such termination as required under Section
10.01.  Accordingly, the Agreement is of no further force or effect, however,
this termination does not relieve any party from any liability for any breach of
the Agreement prior to the termination.
 
Sincerely,
 
/s/ Brian P Svaneeng Mertz
 
Brian Pal Svaneeng Mertz, CEO


Cc:         Soren Jonassen
Ole Sigetty
Robert Bench
J. Martin Tate
 

 
 

--------------------------------------------------------------------------------

 
